Citation Nr: 1642853	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  09-46 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of hernia repair surgery performed at a VA medical facility in August 2007, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1972 to August 1975.  He died in September 2014.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a July 2010 hearing held at the RO before a Decision Review Officer.  In October 2010, the Board remanded the case to afford the Veteran the requested Board hearing.  In November 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

This appeal was previously before the Board in June 2012.  The Board remanded it for additional development.  Due to the Veteran's death, the Board dismissed the Veteran's appeal in October 2014.  In the dismissal, the Board noted that VA had received a claim for accrued benefits from the Veteran's widow in September 2014 and that VA deems requests for accrued benefits to include a request to substitute if a claim for periodic monetary benefits was pending before the agency of original jurisdiction (AOJ) when the claimant died.  38 C.F.R. § 3.1010(c)(2) (2015).  The Board referred the substitution request to the AOJ for appropriate action.  In April 2015, the AOJ granted the substitution request, and the appeal has been returned to the Board for further review.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is warranted prior to the disposition of this appeal.  In the June 2012 remand, the Board requested a VA examination by an appropriate physician.  In April 2013, the Veteran was instead afforded an examination by a physician's assistant.  Although the Board regrets the additional delay, the Board would be remiss in its duty to assist the appellant if it did not remand the appeal again to obtain an adequate medical opinion by a VA physician.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that the Board errs if it proceeds with final disposition of an appeal without ensuring compliance with its remand instructions.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Louis A. Johnson VA Medical Center, the VA Pittsburgh Healthcare System, and their affiliated clinics all relevant, outstanding records of evaluation and/or treatment of the Veteran from April 2013 to September 2014.  

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided treatment pertinent to the claim for accrued section 1151 compensation for additional disability as a result of August 2007 hernia repair surgery.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

3.  After completing these actions, forward the claims file to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between the Veteran's August 2007 surgical hernia repair and any subsequent disability.  The entire claims file must be made available to the physician and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The physician should clearly identify all disabilities related to the August 2007 hernia repair (including cardiac complications, respiratory problems, and surgical wounds).  Then, for each such diagnosed disability, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability was a result of the August 2007 surgical hernia repair.  If so, the examiner should opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

In rendering these opinions, the physician should address whether, in performing the August 2007 hernia repair surgery, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  In providing the requested opinions, the physician should consider and address the medical evidence, to specifically include evidence documenting an open and infected wound from the hernia repair surgery requiring additional surgical repair in 2010, as well as the Veteran's assertions.  

The examining physician should set forth all examination findings, together with the complete rationale for the conclusions reached.  

4.  After the above development has been completed, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the AOJ should furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




